Exhibit 10.7

EXECUTION VERSION

DEVELOPMENT AGREEMENT

This Development Agreement (the “Development Agreement”) by and among Chesapeake
Energy Corporation, an Oklahoma corporation, with offices at 6100 North Western
Avenue, Oklahoma City, Oklahoma 73118 (“Chesapeake Parent”), Chesapeake
Exploration, L.L.C., an Oklahoma limited liability company and wholly owned
subsidiary of Chesapeake Parent with offices at 6100 North Western Avenue,
Oklahoma City, Oklahoma 73118 (“Assignor” and, together with Chesapeake Parent,
“Chesapeake”), and Chesapeake Granite Wash Trust, a statutory trust formed under
the laws of the State of Delaware (the “Trust”), is dated November 16, 2011 but
delivered to be effective as of 12:01 a.m., Central Time, July 1, 2011 (the
“Effective Time”).

WHEREAS, Assignor and the Trust have entered into that certain Perpetual
Overriding Royalty Interest Conveyance (PUD) to be effective as of the Effective
Time (the “Perpetual PUD Conveyance”); and

WHEREAS, Assignor and Chesapeake E&P Holding Corporation, an Oklahoma
corporation and wholly owned subsidiary of Chesapeake Parent (“Chesapeake Sub”),
have entered into that certain Term Overriding Royalty Interest Conveyance (PUD)
to be effective as of the Effective Time (the “Term PUD Conveyance,” and
together with the Perpetual PUD Conveyance, collectively the “Conveyances”); and

WHEREAS, Chesapeake Sub has assigned all of its right, title and interest under
the Term PUD Conveyance to the Trust effective as of the Effective Time; and

WHEREAS, in connection with the Conveyances, Chesapeake has agreed to undertake
certain obligations with respect to the drilling and completion of Development
Wells.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. This Article I defines certain capitalized words, terms
and phrases used in this Development Agreement. Certain other capitalized words,
terms and phrases used in this Development Agreement are defined elsewhere in
this Development Agreement.

“Additional Interest” is defined in Section 3.1.

“Additional Lease” is defined in Section 3.1.

“Adjusted Development Well Amount” means the amount, for each Development Well,
equal to the product of (a) the NRI Factor for such well, multiplied by (b) the
Lateral Distance Factor for such well. For example, in the case of a Development
Well for which the NRI Factor is 1.5 and the Lateral Distance Factor is 1.0, the
Adjusted Development Well Amount would be



--------------------------------------------------------------------------------

equal to: NRI Factor (1.5000) x Lateral Distance Factor (1.0000) = 1.5000. The
Adjusted Development Well Amount shall be rounded to the nearest ten thousandth
(i.e., four decimal places to the right of the decimal point).

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control”,
as used in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract or otherwise.

“AMI Area” means that area described in Exhibit A to this Development Agreement,
as such area may be extended pursuant to Article III hereof.

“Assignee Minerals” means, collectively, the “Assignee Minerals” as defined
under each of the Conveyances.

“Assignor” is defined in the introductory paragraph to this Development
Agreement.

“Assignor’s Net Revenue Interest” means the interest, stated as a decimal, in
the Subject Minerals produced from a Development Well attributable to the
Subject Interests in that Development Well, net of Production Burdens.

“Assignor’s Net Share of Minerals” means the share of Subject Minerals produced
from each Development Well that is attributable to Assignor’s Net Revenue
Interest in that Development Well determined prior to giving effect to the
Conveyances.

“Central Time” means the local time on any given day in Washita County,
Oklahoma.

“Chesapeake” is defined in the introductory paragraph to this Development
Agreement.

“Chesapeake Parent” is defined in the introductory paragraph to this Development
Agreement.

“Chesapeake Sub” is defined in the recitals to this Development Agreement.

“Closing Time” means 12:01 a.m., Central Time, on November 16, 2011.

“Conveyances” is defined in the recitals to this Development Agreement.

“Designated Area” means each governmental section outside the AMI Area but
adjacent to a governmental section included in the AMI Area.

“Development Agreement” is defined in the introductory paragraph to this
Development Agreement.

“Development Well” means any Mineral well located on the Subject Lands that is
spud after June 30, 2011, and drilled to, and perforated horizontally for
completion in, the Target Formation, on or prior to the Drilling Obligation
Completion Date.

 

2



--------------------------------------------------------------------------------

“Drilling Obligation Completion Date” means the date that the Total Drilling
Target is achieved; provided that the “Drilling Obligation Completion Date”
shall not be deemed to have been achieved until Chesapeake Parent shall have
delivered to the Trustee a certificate substantially in the form of Exhibit B to
this Development Agreement, executed by its Chief Executive Officer, President
or any Vice President, certifying that the Total Drilling Target was achieved as
of such date and identifying each Development Well, the Adjusted Development
Well Amount for each Development Well and the Lateral Distance Factor and NRI
Factor used to calculate the Adjusted Development Well Amount for each
Development Well.

“Effective Time” is defined in the introductory paragraph to this Development
Agreement.

“Exchange Acreage” is defined in Section 3.2.

“Excluded Assets” means those Mineral wells that are described in Exhibit B to
each of the Conveyances.

“Gas” means natural gas and all other gaseous hydrocarbons or minerals,
including helium, but specifically excluding any Gas Liquids.

“Gas Liquids” means those natural gas liquids and other similar liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“Lateral Distance Factor” means, with respect to each Development Well, the
fraction (not to exceed 1.0) obtained by dividing such well’s Perforated Length
by 3,500 feet. For example, if the Perforated Length of a Development Well is
3,000 feet, the Lateral Distance Factor for such Development Well would be:
3,000 feet / 3,500 feet = 0.8571. In the event that the Perforated Length of a
Development Well is greater than 3,500 feet, the Lateral Distance Factor shall
nevertheless be deemed to be equal to 1.0. The Lateral Distance Factor shall be
rounded to the nearest ten thousandth (i.e., four decimal places to the right of
the decimal point).

“Maximum Liability” is defined in Section 4.12.

“Minerals” means Oil, Gas and Gas Liquids.

“Mortgage” is defined in Section 2.5(c).

“NRI Factor” means with respect to each Development Well other than the last
Development Well, the fraction obtained by dividing Assignor’s Net Revenue
Interest for such well by 52%; provided that, with regard to the last
Development Well, the Assignor’s Net Revenue Interest used to calculate the NRI
Factor shall be reduced to that percentage that will result in an NRI Factor
equal to the difference between 118 and the cumulative sum of the Adjusted
Development Well Amounts for all prior Development Wells drilled or caused to be
drilled by Assignor. For example, if Assignor’s Net Revenue Interest in a
Development Well is 80%, the NRI Factor for such Development Well would be: 80%
/ 52% = 1.5385. Additionally, by way of example, if (i) the cumulative sum of
all the Adjusted Development Well Amounts for

 

3



--------------------------------------------------------------------------------

all Development Wells drilled or caused to be drilled by Chesapeake equals
117.5, (ii) the Lateral Distance Factor for the next Development Well is 1.0 and
(iii) Assignor’s Net Revenue Interest in the next Development Well is 52%, the
Assignor’s Net Revenue Interest used to calculate the NRI Factor shall be 26%
resulting in an NRI Factor for the last Development Well of 0.5. The NRI Factor
shall be rounded to the nearest ten thousandth (i.e., four decimal places to the
right of the decimal point).

“Oil” means crude oil, condensate and other liquid hydrocarbons recovered by
field equipment or facilities, excluding Gas Liquids.

“Party,” when capitalized, refers to Chesapeake Parent, Assignor or the Trust,
as applicable. “Parties,” when capitalized, refers to Chesapeake Parent,
Assignor and the Trust.

“Perforated Length” means the length (in feet) of the perforated segment of a
Development Well measured from the first perforation along the measured length
to the last perforation along the measured length.

“Perpetual PUD Conveyance” is defined in the recitals to this Development
Agreement.

“Person” means any natural person, corporation, partnership, limited liability
company, trust, estate or other entity, organization or association.

“Production Burdens” means, with respect to any Subject Lands, Subject Interests
or Subject Minerals, all royalty interests, overriding royalty interests,
production payments, net profits interests and other similar interests that
constitute a burden on, are measured by or are payable out of the production of
Minerals or the proceeds realized from the sale or other disposition thereof;
provided, however, that the Royalty Interests shall not be considered Production
Burdens for the purposes of this Development Agreement.

“Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator under the same or similar circumstances,
acting with respect to its own property and disregarding the existence of the
Royalty Interests as a burden on such property.

“Royalty Interests” means, collectively, the overriding royalty interests
created under the Conveyances.

“Subject Interests” means Assignor’s undivided interests in the Subject Lands as
described in the Conveyances but before giving effect thereto (or as may be made
part of the Subject Interests pursuant to Section 3.1 or 3.2 of this Development
Agreement), whether as lessee under leases, as an owner of the Subject Minerals
(or the right to extract such Minerals) or otherwise, by virtue of which
undivided interests Assignor has the right to conduct exploration, drilling,
development and Mineral production operations on the Subject Lands, or to cause
such operations to be conducted, or to participate in such operations by paying
and bearing all or any part of the costs, risks and liabilities of such
operations, to drill, test, complete, equip, operate and produce wells to
exploit the Minerals. The “Subject Interests” (a) may be owned by Assignor
pursuant to leases, deeds, operating, pooling or unitization agreements, orders
or any other instruments, agreements or documents, recorded or unrecorded,
(b) include any and all

 

4



--------------------------------------------------------------------------------

extensions or renewals of leases covering the Subject Lands (or any portion
thereof) obtained by Assignor, or any Affiliate thereof, within six (6) months
after the expiration or termination of any such lease, and (c) are subject to
the Permitted Encumbrances (as defined in each of the Conveyances). For the
avoidance of doubt, the “Subject Interests” do not include: (i) Assignor’s
interests in the Excluded Assets; (ii) Assignor’s rights to substances other
than Minerals; (iii) Assignor’s rights to Minerals (other than Assignee
Minerals) under contracts for the purchase, sale, transportation, storage,
processing or other handling or disposition of Minerals; (iv) Assignor’s
interests in, or rights to Minerals (other than Assignee Minerals) held in
pipelines, gathering systems, storage facilities, processing facilities or other
equipment or facilities; or (v) any additional or enlarged interests in the
Development Wells, Subject Lands or Subject Minerals acquired by Assignor after
the Closing Time, except (1) to the extent any such additional or enlarged
interest becomes a part of the Subject Interests by amendment to the Conveyances
pursuant to Section 3.1 or Section 3.2 of this Development Agreement, (2) as may
result from the operation of the terms of the instruments creating the Subject
Interests, or (3) as may be reflected in extensions and renewals covered by the
preceding sentence.

“Subject Lands” means the lands subject to or covered by the oil and gas leases
described in Exhibit A to each of the Conveyances, insofar and only insofar as
they are located within the AMI Area and cover the Target Formation, subject to
the exceptions, exclusions and reservations set forth on each such Exhibit A.

“Subject Minerals” means all Minerals in and under the Subject Lands, and that
may be produced, saved and sold from the wellbore of a Development Well, insofar
and only insofar as such Minerals are produced from the Target Formation,
subject to the following exclusions: Minerals that are (a) lost in the
production, gathering or marketing of Minerals; (b) used (i) in conformity with
ordinary and prudent operations on the Subject Lands, including drilling and
production operations with respect to a Development Well, or (ii) in connection
with operations (whether on or off the Subject Lands) for processing or
compressing the Subject Minerals; (c) taken by a Third Person to recover costs,
or some multiple of costs, paid or incurred by that Third Person under any
operating agreement, pooling or unitization agreement or order or other
agreement in connection with nonconsent operations conducted (or participated
in) by that Third Person; and (d) retained by a Third Person for gathering,
transportation, processing or marketing services related to the Subject Minerals
in lieu of or in addition to cash payment for such services, to the extent such
agreement to retain Minerals is permitted under the Conveyances.

“Target Formation” means the Colony Granite Wash formation, being defined as the
geologic interval between the top of the Des Moines formation (or top of the
Colony Granite Wash ‘A’ formation) and the top of the Prue formation (or base of
the Colony Granite Wash ‘C’ formation) between the stratigraphic equivalent of
the measured depths of 12,285 feet to 12,862 feet as encountered on the electric
log of the Lee Roy 1-24H well located in Section 24, Township 11N, Range 18W in
Washita County, Oklahoma (API No. 3514921413), a portion of which log is
attached hereto as Exhibit C, recognizing that the actual depth of the Target
Formation will vary from depths of approximately 11,500 feet to 13,000 feet
across the AMI Area.

“Term PUD Conveyance” is defined in the recitals to this Development Agreement.

 

5



--------------------------------------------------------------------------------

“Third Person” means a Person other than Chesapeake, the Trust or the Trustee.

“Total Drilling Target” means that number of Development Wells where the
cumulative sum of all the Adjusted Development Well Amounts for such Development
Wells equals 118.

“Trust” is defined in the introductory paragraph to this Development Agreement.

“Trust Agreement” means the Amended and Restated Trust Agreement of the Trust,
dated as of November 16, 2011 (as it may be amended from time to time), among
Chesapeake Parent, the Trustee and Corporation Trust Company, as Delaware
trustee.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation;” and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

ARTICLE II

DEVELOPMENT OF THE SUBJECT LANDS

Section 2.1 Drilling Program.

(a) Obligation to Drill. Chesapeake shall, subject to the terms of this
Article II, drill or cause to be drilled, or participate as a non-operator in
the drilling of, such number of Development Wells as is necessary to achieve the
Total Drilling Target on or prior to June 30, 2016.

(b) Drilling Standard. Chesapeake shall drill or cause to be drilled, at its
sole cost and expense (as between the Parties), each of the Development Wells in
a diligent manner in accordance with the Reasonably Prudent Operator Standard,
subject to Assignor’s limited rights as a non-operator of those Development
Wells of which neither Assignor nor one of its Affiliates is the operator;
provided, however, that when and where neither Assignor nor one of its
Affiliates is the operator of a Development Well and Assignor has elected to
participate as a non-operator in the drilling of such Development Well, Assignor
shall use commercially reasonable efforts to exercise its contractual rights
with respect to the operator of such Development Well to cause such operator to
drill such Development Well in accordance with the Reasonably Prudent Operator
Standard.

 

6



--------------------------------------------------------------------------------

Section 2.2 Obligation to Complete and Equip. Chesapeake shall, at its sole cost
and expense (as between the Parties), (a) attempt to complete in the Target
Formation each Development Well that reasonably appears to Chesapeake, acting in
accordance with the Reasonably Prudent Operator Standard, to be capable of
producing Minerals in quantities sufficient to pay drilling, completion,
equipping and operating costs, (b) equip for production each Development Well
that is successfully completed, (c) connect such Development Well to a gathering
line, pipeline or other storage or marketing facility and commence production,
and (d) plug and abandon all Development Wells that are unsuccessful to the
extent required by applicable law; provided, however, that when and where
neither Assignor nor one of its Affiliates is the operator of a Development Well
and Assignor has elected to participate as a non-operator in the drilling of
such Development Well, Assignor shall use commercially reasonable efforts to
exercise its contractual rights with respect to the operator of such Development
Well to cause such operator to comply with Chesapeake’s obligations set forth in
this Section 2.2.

Section 2.3 Costs and Expenses of Development Wells. All costs and expenses
associated with or paid or incurred in connection with the spudding, drilling,
testing, completing, equipping and connecting for production, operating and/or
plugging and abandoning of the Development Wells shall be borne solely by
Chesapeake (as between the Parties) but Chesapeake may use any Subject Minerals
in such operations without any duty to account to the Trustee or the Trust;
provided that Chesapeake’s use of such Subject Minerals shall be in accordance
with the Reasonably Prudent Operator Standard.

Section 2.4 Title Due Diligence. Prior to commencing the drilling of any
Development Well, Chesapeake shall perform such title due diligence and such
title curative work as would be performed by an oil and gas operator drilling a
well and acting in accordance with the Reasonably Prudent Operator Standard.

Section 2.5 Wells.

(a) Prior to the Drilling Obligation Completion Date, Chesapeake shall not, and
shall cause its Affiliates not to, drill and/or complete any well to the Target
Formation in the AMI Area other than Development Wells in furtherance of its
drilling obligation in Section 2.1 above.

(b) Prior to the Drilling Obligation Completion Date, Chesapeake shall not, and
shall cause its Affiliates not to, drill and/or complete any well that will have
a perforated segment in the Target Formation that will be within six hundred
(600) feet of any perforated interval of a Development Well or any other wells
located in the AMI Area in which the Trust has a Royalty Interest.

(c) Contemporaneously herewith, Assignor has entered into a Mortgage with Power
of Sale (the “Mortgage”) by which Assignor has granted a mortgage lien and
security interest creating a valid, first priority lien and security interest in
and to the undeveloped portions of the Subject Lands (which shall include any
Additional Lease, Additional Interest or Exchange Acreage that becomes part of
the Subject Lands) located in the AMI Area in order to secure the performance of
Chesapeake’s drilling obligation under Section 2.1 above.

 

7



--------------------------------------------------------------------------------

ARTICLE III

AMI AREA

Section 3.1 Additional Leases and Additional Interests. In the event that, after
the Closing Time and prior to the Drilling Obligation Completion Date, Assignor
(a) acquires additional leases covering lands lying within the AMI Area (each,
an “Additional Lease”) or (b) acquires through forced pooling or otherwise by
operation of law or pursuant to any applicable contract any rights or interests
that increase Assignor’s interest in Minerals located within the AMI Area (each
such increase in Assignor’s interest, an “Additional Interest”), at Assignor’s
option and subject to Section 3.3, Assignor may elect to make such Additional
Lease and/or Additional Interest part of the Subject Interests and Subject Lands
and subject to the Royalty Interests. In such event Assignor and the Trust shall
execute, acknowledge and deliver (i) an instrument that amends the Conveyances
so that each such Additional Lease or Additional Interest is subject to the
Royalty Interest and included in the Subject Interests and Subject Lands, and
(ii) an instrument that amends the Mortgage so that each such Additional Lease
or Additional Interest is subject to the Mortgage.

Section 3.2 Exchange of Subject Lands. Subject to Section 3.3, at Assignor’s
option, at any time prior to the Drilling Obligation Completion Date, upon
notice from Assignor, the Trust shall execute, acknowledge and deliver to
Assignor a recordable instrument (reasonably acceptable to Assignor) that
reconveys the Royalty Interest to Assignor and releases from the Mortgage
undeveloped portions of the Subject Interests within the AMI Area in connection
with Assignor’s exchange of such Subject Interests for other undeveloped acreage
outside the AMI Area but within the Designated Area (the “Exchange Acreage”).
Concurrently with such release, Assignor and the Trust shall execute,
acknowledge and deliver (a) an instrument that amends the Conveyances so that
such Exchange Acreage will be subject to the Royalty Interest and be part of the
Subject Interests and Subject Lands for all purposes and (b) an instrument that
amends the Mortgage so that such Exchange Acreage will be subject to the
Mortgage. The Designated Area governmental section in which such Exchange
Acreage is located will thereafter be deemed to be part of the AMI Area under
this Development Agreement for all purposes and, to the extent the Subject
Interests exchanged for the Exchange Acreage constitute all of the Subject
Interests within the governmental section in which such Subject Interests are
located, such governmental section shall be deemed to be omitted from the AMI
Area under this Development Agreement for all purposes. In no event shall
Assignor drill or extend any well into any Exchange Acreage unless and until the
Conveyances are amended to include such Exchange Acreage as part of the Subject
Interests and Subject Lands and the Mortgage is amended so that such Exchange
Acreage is subject thereto.

Section 3.3 Limitations. In no event may (i) any Additional Lease or Additional
Interest be made subject to the Royalty Interest pursuant to Section 3.1 or
(ii) any exchange involving Exchange Acreage be effected pursuant to
Section 3.2, unless Assignor certifies to the Trust that:

(a) after giving effect to the proposed transaction, the aggregate acreage
attributable to all Additional Leases, Additional Interests and Exchange Acreage
since the Closing Time will not exceed 5% of the Subject Interests as such exist
as of the Closing Time, measured in net mineral acres;

 

8



--------------------------------------------------------------------------------

(b) in the case of an Additional Lease only, the reserve profile of such
Additional Lease is consistent with reserve profiles of other portions of the
Subject Interests that would, but for the acquisition of the Additional Lease,
be tapped from a Development Well having the entire length of all of its
perforated laterals located within the Subject Interests;

(c) in the case of Exchange Acreage only, the reasonably projected quantity of
proved undeveloped reserves attributable to the Exchange Acreage does not
significantly differ from the reasonably projected quantity of proved
undeveloped reserves attributable to the portion of the Subject Interests to be
given in exchange therefor; and

(d) the addition of any Additional Leases, Additional Interests or Exchange
Acreage, as applicable, to the Conveyance will not, based upon an opinion of
counsel, cause any adverse federal income tax consequence to the Trust or any
unitholder of the Trust.

The Trustee is hereby authorized and directed to rely on any such written
certification from Assignor, and shall have no authority or responsibility to
exercise any discretion in connection with any transaction authorized by this
Article III.

ARTICLE IV

OTHER PROVISIONS

Section 4.1 Successors and Assigns. Subject to the limitation and restrictions
on the assignment or delegation by the Parties of their rights and interests
under this Development Agreement, all of the covenants and agreements of
Chesapeake and the Trust contained herein shall be deemed to be covenants
running with the land and shall be binding upon the successors and assigns of
Chesapeake’s interests in the Subject Interests or this Development Agreement
and Chesapeake Sub’s and the Trust’s interest in the Royalty Interests and shall
inure to the benefit of Chesapeake Sub and the Trust and their respective
successors and permitted assigns. The foregoing notwithstanding, nothing herein
is intended to modify or shall have the effect of modifying the restrictions on
assignment set forth in the Conveyances regarding assignments, transfer or
pooling of Chesapeake’s interests in the Subject Interests; and the preceding
sentence shall not be deemed to permit any assignment or other transfer of the
interest of Chesapeake in any of the Subject Interests that is not specifically
permitted by the provisions of the Conveyances. Nothing contained in this
Development Agreement or in the Conveyances shall in any way limit or restrict
the right of the Trust, or the Trust’s respective successors and assigns, to
sell, convey, assign or mortgage the Royalty Interests in whole or in part. If
the Trust, or the Trust’s successors and assigns, at any time shall execute a
mortgage, pledge or deed of trust covering all or any part of the Royalty
Interests as security for any obligation, the mortgagee, the pledgee or the
trustee therein named or the holder of the obligation secured thereby shall be
entitled, to the extent such mortgage, pledge or deed of trust so provides and
upon the occurrence or existence of the event or condition therein stated, if so
conditioned, to exercise all of the rights, remedies, powers and privileges
herein conferred upon the Trust, and to give or withhold all consents herein
required or permitted to be obtained from the Trust.

Section 4.2 Governing Law. THIS DEVELOPMENT AGREEMENT SHALL BE CONSTRUED UNDER
AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW

 

9



--------------------------------------------------------------------------------

PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 4.3 No Waiver. Failure of any Party to require performance of any
provision of this Development Agreement shall not affect any Party’s right to
require full performance thereof at any time thereafter, and the waiver by any
Party of a breach of any provision hereof shall not constitute a waiver of a
similar breach in the future or of any other breach or nullify the effectiveness
of such provision.

Section 4.4 Relationship of Parties. This Development Agreement does not create
a partnership, mining partnership, joint venture or relationship of trust or
agency between the Parties.

Section 4.5 Further Assurances. Each Party shall execute, acknowledge and
deliver to the other Parties all additional instruments and other documents
reasonably required to evidence or effect any transaction contemplated by this
Development Agreement.

Section 4.6 The 12:01 A.M. Convention. Except as otherwise provided in this
Development Agreement, each calendar day, month, quarter, and year shall be
deemed to begin at 12:01 a.m. Central Time on the stated day or on the first day
of the stated month, quarter or year, and to end at 12:00 a.m. Central Time on
the next day or on the first day of the next month, quarter or year,
respectively.

Section 4.7 Counterpart Execution. This Development Agreement may be executed in
any number of counterparts with the same effect as if all the Parties had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument. As among the Parties, any signatures
hereto or notices hereunder delivered by a Party by facsimile or other
electronic transmission (including scanned documents delivered by e-mail) shall
be deemed original signatures or notices.

Section 4.8 Notices. Any and all notices or demands permitted or required to be
given under this Development Agreement shall be in writing and shall be validly
given or made if (a) personally delivered, (b) delivered and confirmed by
facsimile or other electronic transmission (including scanned documents
delivered by email), (c) by Federal Express or other overnight courier delivery
service, which shall be effective as of confirmation of receipt by the courier
at the address for notice hereinafter stated or (d) deposited in the United
States mail, first class, postage prepaid, certified or registered, return
receipt requested, addressed as follows:

If to the Trust, to:

Chesapeake Granite Wash Trust

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Michael J. Ulrich

Facsimile No.: (512) 236-6599

Email: michael.ulrich@bnymellon.com

 

10



--------------------------------------------------------------------------------

With a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: W. Lance Schuler

Facsimile No.: (713) 238-7193

Email: lanceschuler@andrewskurth.com

If to Chesapeake, to:

6100 North Western Ave.

Oklahoma City, OK 73118

Attention: Domenic J. Dell’Osso, Jr.

Facsimile No.: (405) 849-6125

Email: nick.dellosso@chk.com

With a copy to:

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: Michael S. Telle

Facsimile No. (713) 221-2113

Email: michael.telle@bgllp.com

Section 4.9 Limitation of Liability. It is expressly understood and agreed by
the Parties that (a) this Development Agreement is executed and delivered by the
Trustee not individually or personally, but solely as trustee of the Trust in
the exercise of the powers and authority conferred and vested in it and
(b) under no circumstances shall the Trustee be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Trust under this Development Agreement. It is further expressly understood
and agreed by the Parties that neither the Trust nor the Trustee, in its
capacity as trustee of the Trust or individually, shall have any authority over,
or responsibility or liability for, the drilling of the Development Wells or any
of the other business or commercial activities contemplated by this Development
Agreement, all of which are hereby agreed to be the sole responsibility of
Chesapeake, and Chesapeake hereby agrees to and hereby does indemnify and agree
to hold harmless each of the Trust and the Trustee, in its capacity as trustee
of the Trust and individually, from and against any and all damages,
liabilities, expenses, fines, judgments, amounts paid in settlement, reasonable
attorneys fees and costs of investigation, and other expenses reasonably
incurred by any of them in connection with or as a result of any of the business
or commercial activities contemplated by this Development Agreement or any other
matter arising out of this Development Agreement or any such matter. Chesapeake
further agrees to advance any such attorneys’ fees, costs of investigation and
other expenses described above as they are incurred.

 

11



--------------------------------------------------------------------------------

Section 4.10 Severability. If any provision of this Development Agreement or the
application thereof to any Party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Development Agreement and the
application of such provision to the other Parties or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

Section 4.11 Termination. This Development Agreement shall terminate and be
deemed null and void as of and following the Drilling Obligation Completion
Date, other than the provisions of Section 4.9, which shall continue in full
force and effect.

Section 4.12 Remedies. If Chesapeake fails to perform its obligations under
Article II of this Development Agreement, Chesapeake shall be in default and the
Trust shall be entitled to pursue, in its sole discretion, any and all remedies
available pursuant to Article III of the Mortgage for the occurrence of a
default under Article II of this Agreement. Other than as set forth in the
Mortgage, the Trust shall have no separate cause of action for default by
Chesapeake under Article II of this Development Agreement. If Chesapeake fails
to perform its obligations under this Development Agreement (other than Article
II), Chesapeake shall be in default and the Trust shall be entitle to pursue, in
its sole discretion, any and all remedies available at law and equity.
Notwithstanding the foregoing, the Trust waives any and all claims or rights of
action to compel specific performance of Chesapeake’s obligations under this
Development Agreement. Additionally, the maximum amount recoverable upon the
exercise by the Trust of any remedy under the Mortgage for breach of Section 2.1
of this Development Agreement shall be $262,700,000, and such amount shall
automatically be reduced by an amount that is equal to the product of $2,226,271
multiplied by the cumulative total of all Adjusted Development Well Amounts for
all Mineral wells drilled or caused to be drilled by Chesapeake that qualify as
Development Wells (such amount, as reduced from time to time, the “Maximum
Liability”). In addition, upon Assignor’s request and at Assignor’s expense, the
lien and security interest evidenced by the Mortgage shall be released as to
each Development Well as the same is completed or plugged and abandoned as a dry
hole in accordance with this Development Agreement.

Section 4.13 WAIVER OF DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NO PARTY SHALL BE LIABLE HEREUNDER FOR EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES, WHETHER BASED IN
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE; PROVIDED THAT SUCH
WAIVER OF CONSEQUENTIAL DAMAGES SHALL NOT APPLY TO ANY LIABILITY OF CHESAPEAKE
FOR BREACH OF ITS OBLIGATIONS UNDER SECTION 2.1, PROVIDED THAT, IN NO EVENT
SHALL CHESAPEAKE’S LIABILITY FOR BREACH OF ITS OBLIGATIONS UNDER SECTION 2.1
EXCEED THE MAXIMUM LIABILITY.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Development Agreement to be
executed in its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Development Agreement, to be
effective as of the Effective Time.

 

Chesapeake Energy Corporation By:   /s/ Domenic J. Dell’Osso, Jr.   Name:  
Domenic J. Dell’Osso, Jr.   Title:   Executive Vice President and Chief
Financial Officer

 

Chesapeake Exploration, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr.   Name:  
Domenic J. Dell’Osso, Jr.   Title:   Executive Vice President and Chief
Financial Officer

 

Chesapeake Granite Wash Trust By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:   /s/ Michael J. Ulrich   Name:   Michael J. Ulrich  
Title:   Vice President

Signature Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF OKLAHOMA    §    § COUNTY OF OKLAHOMA    §

This instrument was acknowledged before me on November 14, 2011, by Domenic J.
Dell’Osso, Jr., as Executive Vice President and Chief Financial Officer of
Chesapeake Energy Corporation, an Oklahoma corporation, on behalf of said
corporation.

WITNESS my hand and official seal this 14th day of November, 2011.

 

/s/ Anita Brodrick NOTARY PUBLIC, State of Oklahoma Anita Brodrick (printed
name)

My commission expires:

4/29/12     [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF OKLAHOMA    §    § COUNTY OF OKLAHOMA    §

This instrument was acknowledged before me on November 14, 2011, by Domenic J.
Dell’Osso, Jr., as Executive Vice President and Chief Financial Officer of
Chesapeake Exploration, L.L.C., an Oklahoma limited liability company, on behalf
of said limited liability company.

WITNESS my hand and official seal this 14th day of November, 2011.

 

/s/ Anita Brodrick NOTARY PUBLIC, State of Oklahoma Anita Brodrick (printed
name)

My commission expires:

4/29/12     [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF TRAVIS    §

This instrument was acknowledged before me on November 10, 2011, by Michael J.
Ulrich, as Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, as Trustee of Chesapeake Granite Wash Trust, a Delaware statutory
trust, on behalf of said national banking association, as trustee of said trust.

WITNESS my hand and official seal this 10 day of November, 2011.

 

/s/ Sarah Newell NOTARY PUBLIC, State of Oklahoma Sarah Newell (printed name)

My commission expires:

02/16/14     [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

Exhibit A

(Description of AMI Area)



--------------------------------------------------------------------------------

TOWNSHIP

   RANGE    SECTION    LOCATION    COUNTY   STATE 011N    016W    9   
9 011N 016W    Washita   OK 011N    016W    10    10 011N 016W    Washita   OK
011N    016W    15    15 011N 016W    Washita   OK 011N    016W    16    16 011N
016W    Washita   OK 011N    016W    21    21 011N 016W    Washita   OK 011N   
016W    22    22 011N 016W    Washita   OK 011N    016W    27    27 011N 016W   
Washita   OK 011N    016W    28    28 011N 016W    Washita   OK 011N    016W   
31    31 011N 016W    Washita   OK 011N    016W    33    33 011N 016W    Washita
  OK 010N    016W    4    4 010N 016W    Washita   OK 010N    016W    5    5
010N 016W    Washita   OK 011N    017W    5    5 011N 017W    Washita   OK 011N
   017W    6    6 011N 017W    Washita   OK 011N    017W    9    9 011N 017W   
Washita   OK 011N    017W    10    10 011N 017W    Washita   OK 011N    017W   
13    13 011N 017W    Washita   OK 011N    017W    14    14 011N 017W    Washita
  OK 011N    017W    15    15 011N 017W    Washita   OK 011N    017W    16    16
011N 017W    Washita   OK 011N    017W    17    17 011N 017W    Washita   OK
011N    017W    18    18 011N 017W    Washita   OK 011N    017W    20    20 011N
017W    Washita   OK 011N    017W    23    23 011N 017W    Washita   OK 011N   
017W    24    24 011N 017W    Washita   OK 011N    017W    25    25 011N 017W   
Washita   OK 011N    017W    26    26 011N 017W    Washita   OK 011N    017W   
27    27 011N 017W    Washita   OK 011N    017W    28    28 011N 017W    Washita
  OK



--------------------------------------------------------------------------------

TOWNSHIP    RANGE    SECTION    LOCATION    COUNTY    STATE 011N    017W    29
   29 011N 017W    Washita    OK 011N    017W    30    30 011N 017W    Washita
   OK 011N    017W    31    31 011N 017W    Washita    OK 011N    017W    32   
32 011N 017W    Washita    OK 011N    017W    34    34 011N 017W    Washita   
OK 010N    017W    3    3 010N 017W    Washita    OK 011N    018W    1    1 011N
018W    Washita    OK 011N    018W    2    2 011N 018W    Washita    OK 011N   
018W    4    4 011N 018W    Washita    OK 011N    018W    5    5 011N 018W   
Washita    OK



--------------------------------------------------------------------------------

TOWNSHIP

   RANGE    SECTION    LOCATION    COUNTY    STATE

011N

   018W    6    6 011N 018W    Washita    OK

011N

   018W    7    7 011N 018W    Washita    OK

011N

   018W    8    8 011N 018W    Washita    OK

011N

   018W    9    9 011N 018W    Washita    OK

011N

   018W    10    10 011N 018W    Washita    OK

011N

   018W    11    11 011N 018W    Washita    OK

011N

   018W    12    12 011N 018W    Washita    OK

011N

   018W    13    13 011N 018W    Washita    OK

011N

   018W    15    15 011N 018W    Washita    OK

011N

   018W    17    17 011N 018W    Washita    OK

011N

   018W    18    18 011N 018W    Washita    OK

011N

   018W    19    19 011N 018W    Washita    OK

011N

   018W    20    20 011N 018W    Washita    OK

011N

   018W    21    21 011N 018W    Washita    OK

011N

   018W    23    23 011N 018W    Washita    OK

011N

   018W    24    24 011N 018W    Washita    OK

011N

   018W    25    25 011N 018W    Washita    OK

011N

   018W    26    26 011N 018W    Washita    OK

011N

   018W    27    27 011N 018W    Washita    OK

011N

   018W    28    28 011N 018W    Washita    OK

011N

   018W    29    29 011N 018W    Washita    OK

011N

   018W    30    30 011N 018W    Washita    OK

011N

   018W    32    32 011N 018W    Washita    OK

011N

   018W    35    35 011N 018W    Washita    OK

011N

   019W    2    2 011N 019W    Washita    OK

011N

   019W    3    3 011N 019W    Washita    OK

011N

   019W    11    11 011N 019W    Washita    OK

011N

   019W    12    12 011N 019W    Washita    OK

011N

   019W    13    13 011N 019W    Washita    OK



--------------------------------------------------------------------------------

TOWNSHIP    RANGE    SECTION    LOCATION    COUNTY    STATE 011N    019W    14
   14 011N 019W    Washita    OK 011N    019W    22    22 011N 019W    Washita
   OK 011N    019W    24    24 011N 019W    Washita    OK



--------------------------------------------------------------------------------

Exhibit B

[Letterhead of Chesapeake Energy Corporation]

[Date]

Reference is made to that certain Development Agreement (the “Development
Agreement”), by and among Chesapeake Energy Corporation (“Chesapeake”),
Chesapeake Exploration, L.L.C. and Chesapeake Granite Wash Trust, a Delaware
statutory trust, delivered to be effective as of 12:01 Central Time on July 1,
2011. Capitalized terms used but not defined herein have the meaning given them
in the Development Agreement.

Chesapeake hereby certifies to the Trust that Chesapeake achieved the Total
Drilling Target on [insert date] and, therefore, such date shall be, for all
purposes, established as the Drilling Obligation Completion Date.

The Development Wells drilled to achieve the Total Drilling Target (including
the API number of each Development Well), the Adjusted Development Well Amount
for each Development Well and the Lateral Distance Factor and NRI Factor used to
calculate the Adjusted Development Well Amount for each Development Well are
listed in Annex I attached to this letter.

Please sign and return an executed copy of this letter to certify that you
require no additional documentation to establish Chesapeake’s satisfaction of
its drilling obligations under the Development Agreement and that [insert date]
shall be, for all purposes, established as the Drilling Obligation Completion
Date. Nothing in this letter agreement shall be deemed a waiver by the Trust of
its rights or remedies under the related conveyance documents (including with
respect to any claim the Trust may have for breach of warranty of title).

 

Chesapeake Energy Corporation By:  

 

  Name:   Title:

Acknowledged and agreed:

 

Chesapeake Granite Wash Trust By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

Exhibit C

(Target Formation Log)



--------------------------------------------------------------------------------

LOGO [g203723g74d53.jpg]

 

21413

COI

LEE ROY PILOT 1-24

TD12800

1678 KB

Top Des Moines (or Top Colony GW‘A’ )

Top Prue (or Base Colony GW ‘C’)

True Resolution

OR BACKUP

GAMMA RAY

Density Caliper

DEEP

[mDr6]

SHALLOW

[mDr2]

OVERANGE DEEP [m0r6]

OVERANGE SHALLOW[m0r2]

120 in. DOI